Order unanimously affirmed with costs. Memorandum: The court did not err in temporarily enjoining plaintiff from transferring a vacant lot acquired by the parties during their marriage. Although plaintiff had paid defendant $100,000 for her interest in the property, and title to the property was in his name alone, the property may still be found to be marital property (see, Domestic Relations Law § 236 [B] [1] [c]; [3]). The court did not err in preserving the major asset of plaintiff pending final determination of the proceeding.
The award of temporary maintenance to defendant of $150 per week was proper in light of the facts that defendant had not worked during the marriage, was in ill health, and lived a lavish life-style during the marriage. In any event, the remedy for a claimed inequity in temporary maintenance is a prompt trial (see, Scheinkman, 1987 Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, 1990 Pocket Part, Domestic Relations Law C236B:40, at 67; see also, Sayer v Sayer, 130 AD2d 407). (Appeal from order of Supreme Court, Kings County, Schneier, J.—temporary support.) Present—Dillon, P. J., Doerr, Boomer, Pine and Davis, JJ.